DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/17/2022 has been entered.
 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 24 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The examiner did not find support for the new limitations on suture size. It is suggested applicants cancel this claim.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 contains the trademark/trade name poliglecaprone 25. Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112, second paragraph. See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982). The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product. A trademark or trade name is used to identify a source of goods, and not the goods themselves. Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name. In the present case, the trademark/trade name is used to identify/describe a specific polymer and, accordingly, the identification/description is indefinite.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1,5,9-12,22 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmitt et al. (US 3,982,543), cited previously, in view of Cambell et al. (US 2021/0128662), cited previously alone and/or in view of CN 107739307A, cited previously, ‘307 from hereon.
Schmitt teaches surgical elements including sutures consisting of copolymers of PLGA containing in mole % up to 85 wt% lactide. See entire disclosure especially abstract and claims. Regarding claims 9-11, Schmitt teaches methods of coating the sutures by dip coating, a process that will inherently coat 100 % of the surface. See col 3 lines 43-61 and example 10.
Schmitt is silent with respect to use of protocatechuic acid.
Cambell is used for the disclosure that the use of pyrocatechinic acid present in GESHO extract in sutures and staples were well known to be used for preventing, inhibiting, and/or reducing biofilm formation. See abstract, Fig. 23, [0006],[0012] and claim 23. 
The ‘307 reference teaches methods of making protocatechuic acid with purity of more than 98%. See English abstract provided by examiner. Reason to use an active substance in high purity for implantable devices is to diminish adverse effects. 
Since Schmitt and Cambell are generally related in their teachings of implantable devices that include sutures and stables one of ordinary skill in the art would have a high expectation of success in combining protocatechuic acid in high purity as disclosed in ‘307. Reason to make such a modification would be to prevent, inhibit or reduce biofilm formation on the staple/suture during use. Use of high purity protocatechuic acid would be expected to diminish adverse effects. Thus the claimed invention would have been prima facie obvious since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Regarding claims 22 and 24, the use of sutures having variable size is within the level of skill of one having ordinary skill in the art at the time of the invention.  It has also been held that the mere selection of proportions and ranges is not patentable absent a showing of criticality.  See In re Russell, 439 F.2d 1228 169 USPQ 426 (CCPA 1971).
Claims 1,5,9-12,22 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmitt et al. (US 3,982,543), cited previously, in view of Martz et al. (US 2007/0073293) cited previously, alone and/or in view of CN 107739307A, ‘307 from hereon.
Schmitt teaches surgical elements including sutures consisting of copolymers of PLGA containing in mole % up to 85 wt% lactide. See entire disclosure especially abstract and claims. Regarding claims 9-11, Schmitt teaches methods of coating the sutures by dip coating, a process that will inherently coat 100 % of the surface. See col 3 lines 43-61 and example 10.
Schmitt is silent with respect to use of protocatechuic acid. However, Martz teaches use of implantable devices which contain protocatechuic acid, said to be the strongest inhibitor of scar formation. See entire disclosure, especially abstract, [0088] and claims 1-6,4 and 58. ‘307 as noted above teaches protocatechuic acid with purity greater than 98 wt%.
The ‘307 reference teaches methods of making protocatechuic acid with purity of more than 98%. See English abstract provided by examiner. Reason to use an active substance in high purity for implantable devices is to diminish adverse effects.
Since Schmitt and Martz are generally related in their teachings of implantable devices one of ordinary skill in the art would have a high expectation of success in coating the PLGA suture with protocatechuic acid in high purity as disclosed in ‘307. Reason to make such a modification would be to inhibit scar tissue from the wound sealed with the suture. Use of high purity protocatechuic acid would be expected to diminish adverse effects. Thus the claimed invention would have been prima facie obvious since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Regarding claims 22 and 24, the use of sutures having variable size is within the level of skill of one having ordinary skill in the art at the time of the invention.  It has also been held that the mere selection of proportions and ranges is not patentable absent a showing of criticality.  See In re Russell, 439 F.2d 1228 169 USPQ 426 (CCPA 1971).
Claim 1,5,9-11,22 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cambell et al. (US 2021/0128662) in view of Schmitt et al. (US 3,982,543).
Cambell teaches use of pyrocatechinic acid present in GESHO extract in sutures and staples for preventing, inhibiting, and/or reducing biofilm formation. See abstract, Fig. 23, [0006],[0012] and claim 23. 
Cambell while teaching use of sutures and staples is silent on the materials claimed including the elected species of PLGA containing in mole % up to 85 wt% lactide.
Schmitt as disclosed above teaches use of PLGA containing in mole % up to 85 wt% lactide. Schmitt noted that advantageously varying the ratio of comonomers controlled the rate of absorption increasing the scope of procedures available to the surgeon. See col 6 lines 11-13.
Since Cambell and Schmitt are related in their teachings of implantable devices that include sutures and stables one of ordinary skill in the art would have a high expectation of success in combining the disclosures to produce a 85% lactic acid containing PLGA suture with GESHO extract containing pyrocatechinic acid. Reason to make use a suture containing PLGA would be to control the rate of absorption by the biodegradable polymer. Thus the claimed invention would have been prima facie obvious since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Response to Amendment
The declaration under 37 CFR 1.132 filed 4/28/2022 has been considered but is considered moot as the examiner no longer relies upon Martz as a primary reference for teaching sutures. Note the declaration provides an opinion that the thread material of Martz would not function as a surgical suture.
Response to Arguments
Applicant's arguments filed 4/28/2022 have been fully considered but they are not persuasive.
Applicants assert poliglecaprone 25 is a common chemical name. The examiner disagrees, it appears to be a tradename which is indefinite for the purpose of claiming a product in claims as noted above.
Applicants provide numerous arguments on the thread material of Martz being inoperable as a surgical suture.
Martz is no longer relied upon as a primary reference and is used only for its general disclosure on implants containing pyrocatechinic acid. The primary reference Schmitt provides the suture. 
Applicants assert Cambell recites compositions with GESO extract and would not point out the presently claimed invention as it only discloses spraying or cleaning compositions.
Gesho extract is not excluded by the pending claims due to the open transitional term “comprising”, which is synonymous with “including”, “containing”, or “characterized by”, is inclusive or open ended and does not exclude additional elements or method steps recited in the prior art. Invitrogen Corp. v. Biocrest Mfg., L.P., 327 F.3d 1364, 1368, 66 USPQ2d 1631, 1634 (Fed. Cir. 2003). Gesho clearly teaches use of GESHO extract with sutures, the extract contains pyrocatechuic acid. Thus the claimed feature is not missing.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES W ROGERS whose telephone number is (571)272-7838. The examiner can normally be reached 9:30-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES W ROGERS/           Primary Examiner, Art Unit 1618